FILED
                             NOT FOR PUBLICATION                            MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ESTELLA LOPEZ, a.k.a. Elda                 No. 09-73119
Hernandez, a.k.a. Maria Lopez,
                                                 Agency No. A072-724-638
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011**

Before:        FARRIS, O’SCANNLAIN and BYBEE, Circuit Judges.

       Maria Estella Lopez, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      In her opening brief, Lopez concedes the agency’s dispositive determination

that her asylum claim was untimely and fails to challenge the agency’s denial of

her CAT claim. See Ghahremani v. Gonzales, 498 F.3d 993, 997-8 (9th Cir. 2007)

(issues not raised and argued in the opening brief are deemed waived).

       We reject Lopez’s claim that she is eligible for withholding of removal

based on her fear of gang violence or based on general conditions of crime in

Honduras. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008)

(rejecting as a particular social group “young men in El Salvador resisting gang

violence”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (a

general fear of gang violence does not establish membership in a protected social

group).

      We lack jurisdiction to consider Lopez’s claim that she faces persecution

based on membership in a social group of “family members of persons killed by


                                          2                                     09-73119
Honduran gangs,” because she did not argue this as a distinct social group to the IJ

or the BIA. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (the court

lacks jurisdiction to consider claims not exhausted administratively).

      Accordingly, because Lopez failed to demonstrate that she was persecuted or

fears persecution on account of a protected ground, we deny the petition as to her

withholding of removal claim. See Barrios, 581 F.3d 849, 856.

      PETITION FOR REVIEW DENIED.




                                          3                                   09-73119